PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                             for                                 EASTERN DISTRICT OF WASHINGTON



                                            Eastern District of Washington                        Mar 18, 2020
                                                                                                      SEAN F. MCAVOY, CLERK



 U.S.A. vs.                    Valencia, Miguel                          Docket No.       1:19CR02061-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant, Miguel Valencia, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 18th day of December 2019, under the following
conditions:

Special Condition #1: Defendant shall submit to a substance abuse evaluation and undergo any recommended substance
abuse treatment as directed by the United States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Miguel Valencia is alleged of being in violation of his conditions of pretrial release by being suspended from
chemical dependency treatment at Merit Resources Services from March 5, until March 23, 2020, due to his behavior.

On December 19, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Valencia. He
acknowledged an understanding of his conditions, which included special condition number 1.

On February 20, 2020, this officer attended (via telephone) a clinical staffing with Merit Resource Services (Merit) in
Sunnyside, Washington, due to reports of the defendant having behavior issues while attending group. After the staffing,
the defendant signed a behavior contract with Merit. Number 2 of the contract states: Therapeutic Goal: "to attend all
scheduled group and individual sessions and no cell phones and to come to group on time."

On March 4, 2020, this officer received a call from the clinical director at Merit in Sunnyside. She advised during group
on the evening of March 3, 2020, the defendant got into a verbal argument with a classmate and was being "disrespectful,
interrupting and making fun of a group member while they were presenting." The clinical director stated the defendant has
been working with two counselors at Merit and both have shared their concerns surrounding the defendant's behavior while
in group.

This officer sent a text message to the defendant this same date asking what had occurred. The defendant responded with
the following: "Have no idea yesterday there was some laughing during someone's discussion about teeth and some older
lady with no teeth, for some reason thought I was laughing at her and she blew up on me but there was more than 5
individuals laughing as well." The defendant stated he was going to go to his group this date and speak to his counselor
regarding what occurred. This officer directed the defendant to report to the probation office on Thursday, March 5, 2020.

On March 5, 2020, this officer received another call from the clinical director at Merit who stated the defendant missed his
individual session with his counselor on March 4, 2020, at 3 p.m. The director also stated while in group, the defendant
wanted to talk about what occurred in group on March 3, 2020. The director stated the defendant was told this conversation
needed to be addressed with his counselor during an individual session and not during group. The director stated the
defendant continued to interrupt group asking why he had been "singled out." The director stated the counselor then left
the room to see if any late group members were in the lobby waiting to enter group. The director stated the defendant then
walked out of the classroom and told his counselor he was leaving as he "needed to get ready to go to jail." The director
stated this was approximately 10 minutes after group started, and it would be counted as a no-show.
   PS-8
   Re: Valencia, Miguel
   March 18, 2020
   Page 2
On March 5, 2020, this officer was contacted by the clinical director at Merit who advised the defendant's case was staffed
and he was suspended from any type of treatment groups at Merit until March 23, 2020; however, in order for him to return
to Merit, he would need to write a letter of apology to Merit staff and to his group. The clinical director stated the defendant
would need to share it before the group and staff upon his return.

On March 5, 2020, this officer made contact with the defendant and directed him to report to the office. The defendant
reported as directed. This officer confronted the defendant about his behavior and the above information received. The
defendant admitted he was wrong and agreed to write the letter of apology and present it to his group and Merit staff on
March 23, 2020, as required.

On March 18, 2020, this officer made telephone contact with the clinical director at Merit. She confirmed the defendant
submitted his letter of apology and will present it to the group on March 23, 2020. She confirmed the defendant will be
welcomed back into group; however, she advised if the defendant continues to have issues while at their facility, they will
terminate him indefinitely.

                      PRAYING THAT THE COURT WILL TAKE NO ACTION AT THIS TIME

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed           March 18, 2020
                                                                    by       s/Linda Leavitt
                                                                             Linda Leavitt
                                                                             U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]      No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                               Signature of Judicial Officer
                                                                                3/18/2020

                                                                               Date
